PER CURIAM.
Judgment affirmed, with costs. All concur, except WARD, J., who favors a modification in a memorandum.
The modification therein referred to is as follows (WARD, J.): “I think the defendants East are protected by the recording act and want of notice, but there is satisfactory evidence that the defendant Palmer was in collusion with the mother of the plaintiffs in effecting the mortgage sale, and vesting title thereunder in the mother to the mortgaged property, which was conveyed by her immediately to the defendant Palmer, in fraud of the rights ’of the plaintiffs, who were infants at the time; and the judgment so modified that it be reversed as against the defendant Palmer, and the action be permitted to continue as to him.”